Citation Nr: 1823944	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection a low back disability.  

4.  Entitlement to service connection for a right leg disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The appellant served on active duty for training (ADCUTRA) from February 1972 to June 1972 and from June 19, 1976 to July 3, 1976, with additional periods of ACDUTRA and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (hereinafter the agency of original jurisdiction (AOJ)).

In June 2013, the Veteran testified at a hearing before a decision review officer (DRO).  A transcript of that hearing is of record. 

This case was remanded for further development in October 2014 and September 2016.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During his June 2013 DRO hearing, the Veteran expressed that he wished to withdraw the issues of entitlement to service connection for disabilities of the low back and right leg.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204, 20.1404 (2017).

2.  The criteria for withdrawal of the claim of entitlement to service connection for a right leg disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204, 20.1404 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

During the June 2013 DRO hearing, the Veteran withdrew the claims of entitlement to service connection for low back and right leg disabilities.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As such, the Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204.  

In light of the Veteran's withdrawal of these claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review them.  Hence, the claims of entitlement to service connection for low back and right leg disabilities are dismissed.





ORDER

The claim of entitlement to service connection for a low back disability is dismissed.  

The claim of entitlement to service connection for a right leg disability is dismissed. 


REMAND

The appellant appeals the denial of service connection for bilateral hearing loss and tinnitus.  When this appeal was last before the Board in September 2016, it was determined that further development was needed to include affording the appellant a VA examination.  The appellant was scheduled for an examination in January 2017.  The record shows, however, that he failed to report.  

The appellant's representative has expressed that since June 2013, there is no documentary evidence in the file that the appellant has received any correspondence addressed to him from VA which includes the notice of the videoconference hearing set for November 27, 2013, the Board remand of October 2014, the September 26, 2016 Board remand and any correspondence that may have been sent regarding the VA examination ordered by the Board.  

A review of the record discloses that the appellant's last direct contact with VA is his June 2013 DRO hearing.  Since that time, it appears that all correspondence of record on the appellant's behalf has been submitted by his representative.  Although the record does not appear to contain a change of address from the appellant, address confirmation should be undertaken as requested.  As it is shown that the appellant has not been active in this appeal since June 2013, the Board finds that an attempt should be made to verify his current mailing address.  




Accordingly, the case is REMANDED for the following action:

1.  Attempt to determine the appellant's current mailing address.  Such attempts should include contacting the appellant via the phone numbers provided in the record and performing an address search by all appropriate and available means.  All efforts to obtain this information should be documented in the electronic folder.

2.  If the appellant's current mailing address is determined and it is different from that of record, then resend all correspondence from the AOJ since June 2013.

3.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of any current bilateral hearing loss and tinnitus.  The examiner must be provided access to the Veteran's electronic claims file.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability had its onset in service or was caused by service.  The VA examiner is asked to specifically comment on the concept of a delayed onset hearing loss (i.e., does absence of pertinent complaints and normal audiometry at separation preclude opinion as to a nexus between the current disability and exposure to noise trauma in service).  If feasible, the examiner is asked to cite to medical literature supporting the responses to the questions posed.  

In doing so, the examiner must address: 
* The lay statements that the current hearing loss and tinnitus are due to training with rifles and other weapons.
* The May 2010 claim for compensation in which the appellant reports that his hearing loss and tinnitus began in 1980.
* The June 2013 testimony that the appellant began to experience ringing in his ears while shooting at the gun ranges during ACDUTRA;
* The December 1976 assessment of defective hearing acuity.  

The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


